Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the communication mailed on 4/28/2021 and applicant has submitted an amendment, filed on 7/28/2021.

Response to Arguments
Applicant's arguments with respect to claims 1-30 filed on 7/28/2021 have been considered but are moot in view of the new grounds of rejection. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-30 rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 20200014454 (hereinafter referred to as Guo) in view of US Patent Application Publication 20200162980 (hereinafter referred to as Kalkunte).
Consider claims 1, 13, 25, 30, Guo discloses a method of wireless communication by a user equipment (UE), comprising: 
identifying a first beam associated with a first beam width based on at least one reference signal received by the UE (see at least ¶ [0055], “…the UE measures the beam from groups of beams using the configuration information…” and further see at least ¶ [0101], “…the transmit power amplification provided by the transmit beam with a width large enough to cover the area may be sufficient to overcome the propagation losses to ensure adequate received signal quality at all UE locations within the coverage area …” and further see at least ¶ [0220], “…the UE can formulate four analog beams 1720, pointing to different directions or with different beam widths. On antenna panel 17420, the UE can formulate four analog beams 1760, pointing to different directions or with different beam widths…” and see at least ¶ [0221], Fig. 17A, “…the UE would select one beam from 1720 and one beam from 1760 to receive the downlink transmission from gNB 1705. The UE can also only select one beam from 1720 or one beam from 1760 to receive the downlink transmission from gNB 1705…”); 
determining a set of beams based on identifying the first beam with the first beam width, the determined set of beams including at least one beam corresponding to the first 
measuring respective channel qualities associated with each beam of the determined set of beams (see at least ¶ [0127], “…the UE is configured to measure RSRP of N.sub.total (Tx) beams for each Rx beam for a serving cell, via performing measurements on MRS-1…”). 
Guo disclose all the subject matters of the claimed invention concept. However, Guo does not particularly disclose determining a set of beams based on identifying the first beam with the first beam width.  In an analogous field of endeavor, attention is directed to Kalkunte, which teaches determining a set of beams based on identifying the first beam with the first beam width (see Kalkunte, at least ¶ [0104], Fig. 3E, “…At ACT 374, the connection manager can select a first sector and a first beam width. The connection manager can transmit data using the first sector and the first beam width (376) …”).

Consider claims 2, 14, 26 (depends on at least claims 1, 13, 25), Guo in view of Kalkunte discloses the limitations of claims 1, 13, 25 as applied to claim rejection 1, 13, 25 above and further discloses:
Guo teaches the determining the set of beams is based on a lowermost allowable beam width (see at least ¶ [0133], “…the UE is configured with "MRS scrambling ID (SCID) information," which indicates the SCIDs used for MRS-1 construction. When the UE is configured with N.sub.sc scrambling IDs, the UE needs to measure RSRPs for N.sub.scN.sub.total Tx beams per Rx beam…” and further see at least ¶ [0134], “…frequency resources within a cell for MRS-1 transmissions is allowed to reuse, and is useful for a cell with multiple group of TPs covering different geographical areas…”).
Consider claims 3, 15, 27 (depends on at least claims 1, 13, 25), Guo in view of Kalkunte discloses the limitations of claims 1, 13, 25 as applied to claim rejection 1, 13, 25 above and further discloses:
Guo teaches determining whether to include, in the set of beams, beams corresponding to a second beam width or beams corresponding to a third beam width, the 
Consider claims 4, 16, 28 (depends on at least claims 1, 13, 25), Guo in view of Kalkunte discloses the limitations of claims 1, 13, 25 as applied to claim rejection 1, 13, 25 above and further discloses:
Guo teaches the determining whether to include, in the determined set of beams, the beams corresponding to the second beam width or the beams corresponding to the third beam width is based on a status of the UE (see at least ¶ [0133], “…the UE is configured with "MRS scrambling ID (SCID) information," which indicates the SCIDs used for MRS-1 construction. When the UE is configured with N.sub.sc scrambling IDs, the UE needs to measure RSRPs for N.sub.scN.sub.total Tx beams per Rx beam …” and further see at least ¶ [0136], “…the UE is configured with a value out of 1, 2 and 4, the indicated candidate SCIDs are [a first SCID], [a first SCID, a second SCID], and [a first SCID, a second SCID, a third SCID, a fourth SCID], respectively…”).
Consider claims 5, 17, 29 (depends on at least claims 1, 13, 25), Guo in view of Kalkunte discloses the limitations of claims 1, 13, 25 as applied to claim rejection 1, 13, 25 above and further discloses:

Consider claims 6, 18 (depends on at least claims 1, 13), Guo in view of Kalkunte discloses the limitations of claims 1, 13 as applied to claim rejection 1, 13 above and further discloses:
Guo teaches the first beam spatially contains beams corresponding to the second beam width (see at least ¶ [0101],  “…The transmit gain, i.e., the amplification of the power of the transmitted signal provided by a transmit beam, is typically inversely proportional to the width or area covered by the beam. At lower carrier frequencies, the more benign propagation losses may make it feasible for eNB to provide coverage with a single transmit beam, i.e., ensure adequate received signal quality at all UE locations within the coverage area via the usage of a single transmit beam …”).
Consider claims 7, 19 (depends on at least claims 1, 13), Guo in view of Kalkunte discloses the limitations of claims 1, 13 as applied to claim rejection 1, 13 above and further discloses:
Guo teaches wherein at least one beam corresponding to the third beam width spatially contains the first beam (see at least ¶ [0101],  “…The transmit gain, i.e., the amplification of the power of the transmitted signal provided by a transmit beam, is typically inversely proportional to the width or area covered by the beam. At lower carrier frequencies, the more benign propagation losses may make it feasible for eNB to provide coverage with a single transmit beam, i.e., ensure adequate received signal 
Consider claims 8, 20 (depends on at least claims 1, 13), Guo in view of Kalkunte discloses the limitations of claims 1, 13 as applied to claim rejection 1, 13 above and further discloses:
Guo teaches the determining the set of beams based on the first beam width is further based on a status of the UE (see at least ¶ [0127], “…the UE is configured to measure RSRP of N.sub.total (Tx) beams for each Rx beam for a serving cell, via performing measurements on MRS-1…”).
Consider claims 9, 21 (depends on at least claims 1, 13), Guo in view of Kalkunte discloses the limitations of claims 1, 13 as applied to claim rejection 1, 13 above and further discloses:
Guo teaches the first beam is a current serving beam on which the UE communicates with a base station (see at least ¶ [0127], “…the UE is configured to measure RSRP of N.sub.total (Tx) beams for each Rx beam for a serving cell, via performing measurements on MRS-1…”).
Consider claims 10, 22 (depends on at least claims 1, 13), Guo in view of Kalkunte discloses the limitations of claims 1, 13 as applied to claim rejection 1, 13 above and further discloses:
Guo teaches switching the current serving beam from the first beam to a second beam that is included in the set of beam (see at least ¶ [0127], “…the UE is configured to measure RSRP of N.sub.total (Tx) beams for each Rx beam for a serving cell, via performing measurements on MRS-1…”).

Guo teaches the switching the current serving beam is based on the respective measured channel qualities (see at least ¶ [0127], “…the UE is configured to measure RSRP of N.sub.total (Tx) beams for each Rx beam for a serving cell, via performing measurements on MRS-1…”).
Consider claims 12, 24 (depends on at least claims 1, 13), Guo in view of Kalkunte discloses the limitations of claims 1, 13 as applied to claim rejection 1, 13 above and further discloses:
Guo teaches reporting the respective measured channel qualities to a base station when configured for measurement reporting (see at least ¶ [0112], “…the UE by detecting signals on the UE's RACH resource. The eNB can use the implicitly indicated coarse beam to transmit RAR for the UE. For data transmissions and/or receptions with higher spectral efficiency, fine beam association is likely to be necessary. For this beam configuration, the UE needs to report RSRPs of selected MRS-1 resources (Step 6); and then the UE can be configured with a (fine) beam index…”).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG A NGO whose telephone number is (571)270-7264. The examiner can normally be reached Monday-Thursday from 5:30AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S Addy can be reached on (571) 272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/CHUONG A NGO/            Primary Examiner, Art Unit 2645